Citation Nr: 0921797	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right hip disorder, to include residuals of post-operative 
Schneider nail and post-operative removal.

2.  Entitlement to a rating in excess of 10 percent for a 
left hip disorder, to include residuals of fracture, post-
operative reduction and internal fixation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service from January 
1961 to January 1965, March 1965 to September 1980, and 
February 1981 to October 1983.  There is an interim 
unverified period of service from September 1980 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Jackson, Mississippi 
in March 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The Board notes that the October 2008 VA examination for the 
Veteran's service-connected disability of the femur raises 
issues of service connection for scars of the right and left 
hips and thighs.  As such, claims for service connection for 
scars of the bilateral hips and thighs are hereby referred 
back to the RO for appropriate disposition. 


FINDING OF FACT

The Veteran's service-connected bilateral hip disabilities 
are primarily manifested by pain and limping with hip flexion 
limited to no less than 85 degrees, and hip abduction limited 
to no less than 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hip disorder, to include residuals of post-operative 
Schneider nail and post-operative removal are not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5252 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
left hip disorder, to include residuals of fracture, post-
operative reduction and internal fixation are not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5252 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2006 and August 2008, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for increased rating for his bilateral hip 
disability, to include information and evidence that VA would 
seek to provide and information and evidence that the Veteran 
was expected to provide.  The AOJ explained that the Veteran 
must show that his disability had increased in severity.  The 
AOJ also described the types of evidence that VA would 
consider in making this determination, such as medical 
records from VA or private physicians, records from the 
Social Security Administration, statements by current or 
former employers, statements from people who have witnessed 
the effects of the Veteran's disability, and any other 
evidence showing an increase in disability or other 
exceptional circumstances.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the Veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The AOJ also provided at least general notice of 
the rating criteria by which the Veteran's disability is 
rated.  The Veteran was also informed of the process by which 
a new disability rating would be assigned should an increase 
in disability be found.  In all, the notice provided to the 
Veteran complies with the applicable regulations and case 
law.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
There is no further obligation to provide notice to this 
Veteran. 

VA has also provided the necessary assistance to the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  
Service treatment records have been associated with the 
claims file.  The Veteran has been medically evaluated in 
conjunction with his claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected disabilities of the right and left hip.  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
service-connected disabilities have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary here.  

By rating decision in October 1991, service connection was 
established for post-operative fracture of the left hip with 
open reduction internal fixation.  The left hip disability 
was initially evaluated as noncompensably disabling under DC 
5299-5250.  Service connection for a right hip condition was 
originally denied.  Rating decision, October 1991.  

Subsequently, a May 1992 rating decision granted service 
connection for the Veteran's right hip disorder as a residual 
of post-operative Schneider nail and post-operative removal.  
The right hip was also evaluated as noncompensably disabling 
under 5299-5250.  By rating decision in September 1992, the 
evaluation of the Veteran's left hip disability was increased 
to 10 percent.  Then, in November 2006, the Veteran filed the 
present claim for an increased rating for both hips.  During 
the process of the appeal, the evaluation of the Veteran's 
right hip disorder was increased to 10 percent, effective as 
of the November 2006 date of claim.  Rating decision, 
February 2007.  Thus, the issues currently before the Board 
are whether either service-connected hip disability warrants 
an evaluation in excess of 10 percent at any point since the 
November 2006 date of claim.  

The Board also notes that it appears as though the diagnostic 
code under which the Veteran's bilateral hip disabilities 
were evaluated changed from 5299-5250 (i.e. based on 
ankylosis of the hip) to 5299-5252 (i.e. based on limitation 
of flexion of the thigh).  See Rating decision, February 
2007.  The assignment of a particular diagnostic code to 
evaluate a disability is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  As will be described below, the medical 
evidence does not show ankylosis of the hip, but does show 
some limitation of flexion of the thigh.  Thus, the prior 
change in diagnostic code is found to be appropriate based 
upon the facts of this case.  

Nonetheless, the Board also finds it appropriate to 
discontinue use of the analogous rating designator "5299".  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" using the first 2 digits from that 
part of the schedule most closely identifying the part, or 
system, of the body involved and "99" as the final 2 
digits.  38 C.F.R. § 4.27 (2008).  However, in this case, the 
Veteran's service-connected disabilities are not unlisted 
conditions; the anatomical localization and symptomatology 
are expressed by the existing diagnostic codes listed in the 
schedule.  Thus, the use of the analogous rating is 
unnecessary and use of the preceding 5299 designator should 
be discontinued.  
The rating criteria for disability of the hip and thigh are 
found at 38 C.F.R. § 4.71a, DCs 5250-5255 (2008).  Normal 
ranges of motion of the hip are noted as flexion from 0 
degrees to 125 degrees, and abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2008).  
Diagnostic Codes 5250-5253 evaluate hip and thigh disability 
based upon limitation of motion.  DC 5250 provides for rating 
hip disability on the basis of ankylosis.  Favorable 
ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees and slight adduction or abduction is 
to be rated 60 percent disabling; intermediate ankylosis of 
the hip is to be rated 70 percent disabling; and extremely 
unfavorable ankylosis, with the foot not reaching ground, 
crutches necessitated, is to be rated 90 percent disabling, 
and is entitled to special monthly compensation.  38 C.F.R. § 
4.71a (2008).

As there was mobility of the joint found upon most recent 
examination, although the range of motion was limited, 
evaluation under DC 5250 is precluded as this diagnostic code 
provides for evaluation based upon ankylosis, which is 
fixation or the absence of movement of a joint.  VA 
examination, October 2008; see also Dorland's Illustrated 
Medical Dictionary  94 (31st ed. 2007) (defining ankylosis).
. 
DC 5251 provides a 10 percent disability rating for extension 
of the thigh that is limited to 5 degrees.  DC 5252 provides 
ratings based on limitation of flexion of the thigh.  A 10 
percent disability rating is for flexion of limited to 45 
degrees; a 20 percent rating for limitation to 30 degrees; a 
30 percent rating for limitation to 20 degrees; and a 40 
percent rating for limitation to 10 degrees.  DC 5253 
provides a 10 percent evaluation when there is limitation of 
abduction of the thigh such that the legs cannot be crossed 
or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, supra.  

The range of motion of the Veteran's hips and thighs was most 
recently evaluated upon VA examination in October 2008.  
Repetitive range of motion testing yielded equivalent results 
for each hip.  The Veteran exhibited hip flexion of 85 
degrees, which is a limitation of 40 degrees from full 
flexion.  He exhibited full abduction.  Range of motion 
testing was limited by difficulty, but no discomfort.  There 
was no edema, effusion, or tenderness noted upon examination.  
The Veteran had a normal posture and gait for his age and 
body habitus.  He used no assistive devices.  Strength 
testing was within normal limits and bilaterally equal.  VA 
examination, October 2008.  

An evaluation under DC 5251 is not appropriate as the medical 
evidence does not show that extension of the Veteran's thigh 
is limited to five degrees.  Pertinent to this DC, the Board 
notes that there is some inconsistency between the 
examination report and the range of motion measurements 
depicted in the federal regulations.  Specifically, the 
examiner noted flexion from zero degrees to 85 degrees and 
extension from zero degrees to 30 degrees.  VA examination, 
October 2008.  However, in Plate II, 38 C.F.R. § 4.71 supra, 
hip flexion and extension are depicted as opposite ends of 
the same range of movement, such that full extension equates 
to zero degrees of flexion.  Thus, while the exact meaning of 
the examiner's notation regarding extension from zero to 30 
degrees is uncertain given the differing results for flexion, 
as both ranges explicitly begin at zero degrees in the 
examiner's findings, the evidence does not support a 
determination that the Veteran's extension is limited to five 
degrees.  See Plate II, supra.  As such, DC 5251 is 
inapplicable. 

The Board now turns to analysis of the Veteran's disability 
pursuant to the remaining diagnostic criteria pertaining to 
limitation of motion of the thigh.  The Veteran is noted to 
have flexion of the thigh to no less than 85 degrees.  VA 
examination, October 2008 (finding flexion to 85 degrees); VA 
examination, December 2006 (finding flexion to 90 degrees).  
In order for the Veteran to receive an evaluation in excess 
of the current 10 percent ratings under DC 5252, flexion must 
be limited to 30 degrees or less.  38 C.F.R. § 4.71a, supra.  
Thus, a higher rating is not available under DC 5252.

Furthermore, there is no evidence that the Veteran cannot 
cross his legs, cannot toe-out more than 15 degrees, or has 
loss of motion beyond 10 degrees of abduction.  Instead, he 
had full abduction of 45 degrees upon most recent examination 
with external rotation of 45 degrees and internal rotation of 
30 degrees.  Thus, a higher evaluation is not warranted under 
DC 5253.  Id.  

DC 5254 requires a medical finding of flail joint.  Id.  
Flail joint is a medical diagnosis of an unusually mobile hip 
joint.  Dorland's Illustrated Medical Dictionary 722 (31st 
ed. 2007).  No such medical diagnosis is present in this 
Veteran's medical history, thus DC 5254 is inapplicable.

Under Diagnostic Code 5255, a 10 percent rating is warranted 
if there is malunion of the femur that results in slight knee 
or hip disability.  A 20 percent rating is warranted if there 
is moderate disability.  A 30 percent rating is warranted if 
there is marked knee or hip disability.  A 60 percent rating 
is warranted if there is fracture of the surgical neck of the 
femur with false joint.  A 60 percent rating may also be 
granted for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, with weight 
bearing preserved with aids of a brace.  An 80 percent rating 
is warranted for fracture of the shaft or anatomical neck of 
the femur with nonunion and loose motion (spiral or oblique 
fracture).  38 C.F.R. § 4.71a, supra. 

The Board acknowledges that DC 5255 addresses femur 
impairment paired with hip disability.  However, there is no 
evidence of nonunion or malunion of the femur and hip in this 
case.  Specifically, x-rays taken in conjunction with the 
December 2006 VA examination show essentially normal 
bilateral hip joints with evidence of prior surgery and old 
healed fracture deformities midshaft in both femurs.  For 
these reasons, DC 5255 is found to be inapplicable to the 
Veteran's hip disabilities which are the subject of the 
current appeal.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
the most recent examination found that the Veteran had no 
additional limitation of motion of the hips upon repetitive 
use.  No other weakness, fatigue, or instability was noted.  
VA examination, October 2008.  As such, any functional loss 
presented by the Veteran's disability is found not to result 
in any greater disability beyond that already contemplated by 
the Veteran's current schedular ratings. 

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected hip disabilities have necessitated frequent periods 
of hospitalization or other impairment of a similar degree.  
While the appellant may assert that his disability has 
generally interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, considering all of the evidence of record and 
all applicable diagnostic criteria, the Board finds that 
evaluations in excess of the current 10 percent ratings for 
the Veteran's bilateral hip disabilities are not warranted at 
this time.  As the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt provision does 
not apply.  


ORDER

A rating in excess of 10 percent for a right hip disorder, to 
include residuals of post-operative Schneider nail and post-
operative removal, is denied.

A rating in excess of 10 percent for a left hip disorder, to 
include residuals of fracture, post-operative reduction, and 
internal fixation, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


